Citation Nr: 0313430	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  94-49 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for neurogenic bladder 
dysfunction with mild urinary retention, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1976.

This case first came before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein, in pertinent part, a 10 percent 
rating that was in effect for bladder dysfunction was 
confirmed and continued.  In June 1996, the Board remanded 
this issue for additional development of the record.  In 
September 2002, the RO increased the rating for this disorder 
to 20 percent, effective as of February 17, 1994, the date of 
receipt by VA of the veteran's claim for an increased rating.  

In November 2002, this issue was the subject of additional 
development, requested pursuant to a Board memorandum.  


REMAND

As noted above, the Board has undertaken additional 
development of the veteran's claim, and in particular has 
obtained VA examination in February 2003 of the veteran with 
regard to the current severity of his bladder disorder; the 
report of this examination has been associated with his 
claims file.  Inasmuch as this evidence has not been 
considered by the RO, and no waiver of such consideration is 
of record, the case must be returned to the RO for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003).

This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to September 2002, when the 
most recent Supplemental Statement of the 
Case (SSOC) was issued, and determine 
whether an increased rating for the 
veteran's bladder disability can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




